European Council meeting of 21-22 June 2007  Activity report of the German Presidency (report and statements followed by debate)
Ladies and gentlemen, we now come to the debate on the results of the European Council of 21/22 June. Madam President of the European Council, Federal Chancellor Angela Merkel, you will today address for the fourth time the Members of the European Parliament. This sets standards for each presidency to come. I do not wish to anticipate the comments of the chairmen of the political groups and my other fellow Members. I would, however, like to express our thanks for your good will, your patience, but most of all your decisiveness concerning Europe, without which the outcome of the Brussels summit would not have been possible. My sincere thanks, Federal Chancellor Angela Merkel.
(Applause)
We come now to the debate on the European Council report and the Commission's statement regarding the European Council meeting of 21/22 June 2007 as well as the Council statement on the six months of the German Presidency.
Madam President of the European Council, Federal Chancellor Angela Merkel, you will today address for the fourth time the Members of the European Parliament. This sets standards for each presidency to come. I do not wish to anticipate the comments of the chairmen of the political groups and my other fellow Members. I would, however, like to express our thanks for your good will, your patience, but most of all your decisiveness concerning Europe, without which the outcome of the Brussels summit would not have been possible. My sincere thanks, Federal Chancellor Angela Merkel.
(Applause)
I should like to ask you to address us now, Madam President of the Council.
Mr President, ladies and gentlemen, just a few days after a memorable European Council, I would at this point first like to bring back into memory our celebration ceremony for the 50th anniversary of the Treaty of Rome in Berlin in March. On that occasion we reminded ourselves that 50 years of the Treaty of Rome, 50 years of peace and freedom, democracy and the rule of law, are after all no more than the blink of an eye in terms of history. Whether, some day, they are to be more than that ...
(Audio problems)
Ladies and gentlemen, I will try again. Is the interpreting service sorted out now?
Madam President of the Council, could we try again please. In Europe some patience is required. I would ask for your forbearance.
Mr President, my fellow Members, ladies and gentlemen, just a few days after a memorable European Council, I would at this point first like to bring back into memory our celebration ceremony for the 50th anniversary of the Treaty of Rome in Berlin in March. On that occasion we reminded ourselves that 50 years of the Treaty of Rome, 50 years of peace and freedom, democracy and the rule of law, are after all no more than the blink of an eye in terms of history. Whether, some day, they are to be more than that, we do not know.
At the ceremony in March, we made it clear that none of this, peace and freedom, democracy and the rule of law, none of this can be taken for granted. It must all be strengthened and defended again and again. To stand still is to go backwards. It takes decades to build up trust but it can be destroyed overnight. Yes, overnight. Any rift would have Europe out of step faster than some might think.
In short, European integration must repeatedly be worked at and safeguarded. I am therefore very grateful that we were able to achieve exactly this with the outcome of the last European Council. We set the course for a renewed, common foundation of the European Union; we overcame the standstill. In the end we did not destroy trust; we avoided a rift. In short, with the outcome of Saturday evening, Europe will find a new, common energy.
Today, I do not wish to rake over the draining negotiations of recent weeks and months, as we all know only too well that even the starting point was difficult. On one side we had the states that had ratified and fully supported the Constitutional Treaty and on the other side the states requiring extensive changes because of criticism from their people.
Let us not fool ourselves, there is always a danger present: the danger that the state of paralysis and the tendency for division continue. Of course, had the European Council not achieved the desired outcome, it would not have signified the end of Europe, but it would undoubtedly have had almost indescribable repercussions. It is therefore of great significance that we managed to avoid this situation.
The Brussels Agreement enables us to retain the substance of the Constitutional Treaty. I think that ultimately we are all agreed that the outcome of the European Council is a success. A success for Europe and also a success for the European Parliament.
You have always defended the substance of the Constitutional Treaty and now the Reform Treaty can come into force in time for the European elections in 2009. This is of extreme importance for all who will stand before the citizens of Europe.
(Applause)
With the Reform Treaty, we have taken into account the concerns of citizens about a would-be European superstate, about surrendering too much of the identity of the individual states. I do not share these concerns, but I needed to respect them and respect them I did. We decided, therefore, to refrain from mentioning any symbols or designations similar to those of the Member States in the Reform Treaty.
At the same time, the Reform Treaty achieves significant advances in the European Union's capacity to act. We have gone further even than in the EU Constitutional Treaty in some areas. The issues of climate protection and energy solidarity were raised; national parliaments are becoming even more heavily involved in the shaping of national policy on Europe; the lines between the authority of the EU and of the Member States will be even more clearly demarcated; it is now easier to meet the conditions for increased cooperation, particularly in the spheres of justice and home affairs.
Ladies and gentlemen, the Reform Treaty realises three elements essential for the future of the European Union. Firstly, it strengthens the EU's capacity to act, both internally and externally. The Union's single legal personality and the extension of qualified majority decision-making in the Council play a part here. The revision to a double majority, giving the demographic factor greater weight, will, however, come into force only in 2014, that is, at the same time as the first slimmed-down Commission, and with a transition period until 2017, but it will become reality. This is European progress that cannot be overestimated.
The Council's work will also achieve greater continuity through a European Council president and the team presidencies with the coming into force of the new treaty. At the same time, the Reform Treaty brings policy progress, for example in the sphere of the European Union's external activities.
A coherent foreign policy, speaking with one voice, becomes ever more important for a Europe that wishes to assert itself in the world. We will appoint the High Representative of the Union for Foreign and Security Policy, he will lead the Committee on Foreign Affairs, he will be supported by a European diplomatic service and he will be a member of the Commission, namely Vice-President of the Commission. This is a political quantum leap for Europe.
(Applause)
In the spheres of justice and internal affairs, an area in which people are extremely interested, important progress is being made, for example in the common fight against cross-border crime. Proceedings will also be significantly sped up by the new process of decision-making by qualified majority.
In addition to this, we will be able to make clearer that the transfer of authority is not a one-way street, through which the European Union just takes on more and more responsibilities. There can also be situations where authority can be handed back to the individual countries, where necessary. It is a commonly expressed wish of the people that there should be more European participation in some important areas but also less participation in domains that the Member States can manage perfectly well on their own, and we are accommodating this desire.
Ladies and gentlemen, the Reform Treaty also makes a second thing unmistakably clear: there will be greater proximity between Europe and its citizens. To this end, a European citizens' initiative will be introduced, as envisaged in the Constitutional Treaty. Progress will be made in the social sphere and there will be well-defined regulations in the area of public services. In addition, the Intergovernmental Conference will determine its own protocol, where services of general economic interest will be highly valued and it will be made clear that the Member States have substantial freedom of scope in the non-commercial domain.
I am very pleased, and I think the majority of us are in agreement on this, that we were also able to find a solution for the Charter of Fundamental Rights. The Charter will strengthen the rights of citizens in relation to the institutions. It preserves legal obligations, which, in my view, is fitting for a Europe with a sense of values.
(Applause)
We know that the United Kingdom, with its own legal tradition, has chosen its own path and we must respect that. The alternative would have been to restrict the legally binding nature of the Charter for all, which would, however, have been unacceptable for the majority of the Member States. It is good, therefore, that this was avoided and I believe that this is the majority opinion of Parliament.
(Applause)
Ladies and gentlemen, finally, the third element where progress will be seen through the Reform Treaty is that of more rights for parliaments. With the reform of the Treaty, the European Parliament will, as a rule, be an equal co-legislator and in future the European Parliament will elect the president of the European Commission. At the same time, many Member States thought it important to give more recognition to the role of national parliaments. This will be put into effect in a new article. We also agreed to strengthen the parliaments under the subsidiarity control mechanism; although in doing so we have respected the European Commission's right to make proposals. In future, individual national parliaments will have no power of veto, which I also think is absolutely right.
(Applause)
Ladies and gentlemen, the reform of the Treaty was one of the goals of the German EU Council Presidency. The other goal of the European Council Presidency was the reorientation of the European Union towards that which we can achieve only as a united Europe. For I am wholly convinced that only if we act jointly and purposefully can we achieve tangible progress for our citizens.
Of course, there will always be exceptions, which we saw as recently as at the time of the EU Council rulings. There will always be new cases of individual Member States deciding that they do not wish to participate, or at least not initially, in particular policies, whilst others lead the way, although within the scope of the treaty. This, however, is not a so-called 'two-speed' Europe. Allow me to be quite clear on this: I do not think much of it.
(Applause)
This must not be the aim of our policies; otherwise we will open up new rifts in Europe and weaken the European Parliament. It is worth all the trouble and effort to keep on searching for a common path for all the Member States of the European Union. There is an African saying that if you want to travel fast, walk alone; if you want to travel far, walk together. I think that in this African saying lies the wisdom underlying the concept of European integration. Only if we act jointly and purposefully can we preserve the great, the unique idea that has shaped the concept of European integration for over 50 years: peace, freedom and legal certainty for the citizens of Europe.
Only if we act jointly and purposefully can we strengthen the rights of citizens within the European Union, for example, by integrating the Prüm Convention into the legal framework of the EU. This facilitates increased police cooperation in the cross-border fight against terrorism, criminality and illegal migration in the EU. Only if we act jointly and purposefully will we improve Europe's competitiveness as a place for business. An example of this is the Roaming Regulation that we have signed here today. Only if we act jointly and purposefully can we take on one of the major challenges for mankind, the danger caused by climate change.
The decisions taken at the Spring European Council for an integrated energy and climate protection policy are groundbreaking. They were, incidentally, also the prerequisite for reaching an agreement at the G8 Summit that we need a follow-up undertaking within the scope of the Kyoto Protocol under the auspices of the United Nations, and that all G8 participants have declared their support for this. This would not have been possible without the Spring European Council and the support of the European Parliament. This is a great example of defending European interests.
(Applause)
It is only right, therefore, that climate protection will now be included among the goals of the European Union in the new draft treaty. Only if we act jointly and purposefully do we Europeans stand any chance of bringing our concerns to bear in the world. This was also demonstrated by the summits we held during our Presidency with our non-EU G8 partners: the US, Russia, Japan and Canada.
In addition to decisions on climate protection, further agreements of long-term importance were also reached at these summits: with the US and Canada we agreed to strengthen regulatory cooperation; with Russia we agreed to establish an early-warning system for energy crises and to open a dialogue on investment; with Japan we agreed to enforce the protection of intellectual property rights more effectively.
Ladies and gentlemen, all institutional progress and the reorientation of the European Union are ultimately possible only if we Europeans are conscious of our values, indeed, if we make these values the guiding principles for all our actions. I believe that these guiding principles can also help to convince our citizens about Europe, namely by raising awareness of our common goals, by making it clear that we are acting together in the world on the basis of our values.
Europe does not mean doing as we please. Europe is an obligation to help ensure that our Earth remains a habitable planet, that fewer and fewer people are forced to leave their homes as a result of violence or war, that diseases such as AIDS, malaria and tuberculosis can be fought successfully. Thus, the German EU Council Presidency comes full circle.
The Reform Treaty is necessary so that Europe can hold its course. The European Council hopes that the Intergovernmental Conference can be convened before the end of July, which is why I would like to ask you today to submit your statements as soon as possible. As does the German Presidency, you want us to be able to say to people in the 2009 European election campaign: This is the only way for Europe to move forward. This is why it is good that the European Parliament repeatedly gets involved in debate on these matters and seeks a dialogue with civil society, as it will demonstrate at an agora event in the autumn.
Ladies and gentlemen, I would like, at the close of the German Council Presidency, to quote once again from the book 'Werte. Von Plato bis Pop' (Values - From Plato to Pop) by the German author Peter Prange. You may remember that I quoted him in my speech here in January at the outset of my Council Presidency. Prange writes that everything we Europeans have ever achieved, we owe to the contradictions within us, the eternal conflict within ourselves, the constant jostling between opinions and conflicting opinions, ideas and opposing ideas, theses and antitheses.
Allow me to add a few words of my own. We owe it all to our ability to withstand these inner contradictions and to our ability, after countless wars and untold suffering, to allow something as awesome as the work for peace in Europe to succeed. We citizens of Europe have truly united for the better. My wish is that in 50 years' time, in 2057, the citizens of Europe will say: back in 2007, after strength-sapping, nerve-racking discussions, the European Union at last set the right course; back then, in 2007, the European Union set off on the right path to a prosperous future. That was, is and will remain our mission, our mission for the future, to which Germany will stay wholly committed even after its Presidency ends. Thank you.
(The Members of the House stand up and there is prolonged applause)
Madam President of the Council, the reaction of the European Parliament expresses better than any words its great endorsement of your actions. We would also like to sincerely thank your colleagues who have supported you. I would also like to express my sincere thanks to Commission President Barroso and kindly ask him to address us.
President of the Commission. (DE) Allow me to congratulate Chancellor Angela Merkel on what she has achieved.
Out of an extremely difficult task a success for Europe has emerged. I should particularly like to pay tribute to the political ambition that the Chancellor showed in insisting on a reform Treaty that gives the Union the instruments it needs to face up to the challenges of the 21st century.
We should salute Chancellor Merkel and the entire German Presidency team for battling with such determination to achieve their aims and for bringing the negotiations to a successful conclusion. These congratulations apply not only to the result of the June Summit but also to the many successes that the German Presidency has achieved in the course of the last six months.
(Applause)
We can honestly say that Europe is fully on track.
I believe it is useful to remember where we were some time ago. Let me step back from the events of last week and look back over the last two years. Just over a year ago the Commission adopted an approach which I called 'the twin-track approach'. The first track was for the European Union to use the existing Treaties more effectively to deliver results for Europe's citizens. We have done this, for example through our package of measures on energy and climate change; through our focus on innovation; through our drive against red tape; through legislation which delivers practical benefits for consumers, such as the legislation we proposed on roaming, which was signed before us here today. I want to thank this House for its support for those initiatives.
The second track was to return to the process of treaty reform. That is why we suggested the idea of the Berlin Declaration. That was a great moment to reaffirm our interests and our values in the 21st century. I believe that the discussion on the Berlin Declaration was an important time to gather the necessary support which made it possible to achieve good results at the recent European Council.
We are therefore honoured to say that the path we have been suggesting over the different presidencies of the Council was followed. How was that possible? Because the twin-track approach was the right approach. We cannot give our citizens the impression that we are just talking about institutions: we have to concentrate on practical results for our citizens, and governments and citizens will have the confidence to tackle sometimes very difficult institutional issues if they have the confidence that the institutions can deliver when it comes to the concerns of the European citizens - growth and employment, and Europe's new agenda: energy, climate change and security.
The recent Eurobarometer is encouraging: support for European Union membership and the perceived benefits of membership have improved considerably over the last two to three years. In fact they are the best results in terms of support for the European Union since 1994. That is why we have done - and we should do - everything we can not to miss the opportunity to reinforce the commitment to this great European project now that we are 27 states and almost 500 million citizens.
Let me be very frank about the results of the Council. I think that when we consider the challenges ahead we can really say that the results are excellent. Today in this House it is the time to stress this point. Let us not forget that before this Council we started from a division between 18 Member States that had rectified the Constitutional Treaty and 9 Member States that had not ratified it, and 2 of them explicitly refused the Constitutional Treaty after a referendum. Now all 27 Member States are united around a common mandate for a reform Treaty.
The fact that we managed an agreement is already an outstanding political result and we should be grateful for the willingness of all governments to compromise. Now we should look forward to the ratification process as a great moment of solidarity and unity in Europe and as a historic opportunity to consolidate the enlarged European Union. At the same time, the advances from the Nice Treaty will guarantee a Union with a greater capacity to act to deliver results.
Honestly, the reform Treaty will probably not be an example of the finest poetry, but I have no doubt that it will be a very good example of excellent prose if it is focused precisely on the capacity of the European institutions to act.
I said before the European Council that we really needed to reinforce the European Union's capacity to act. I believe the reform Treaty will bring important advances to the Union and will reinforce its ability to act. First of all, the Union will be fully consolidated by overcoming the pillar structure and by acquiring a single personality. In this area of capacity to act, I would like to stress in particular three specific points.
First, the most substantial advances are in the area of justice and home affairs. There are more than 40 new cases of qualified majority voting in the reform Treaty. They include external border control, asylum, migration, criminal law and police cooperation. The Treaty will also fully integrate these areas into Community method of decision-making. It is in fact the 'Communitarisation' of the third pillar. This is a fundamental reform which will create a true space of freedom, security and justice in Europe and it will be a priority for the rest of the mandate of this Commission. The Union needs the efficiency which more qualified majority voting brings. It is no use having the right policies if they are agreed years too late.
Second, the reform Treaty will offer new possibilities and reinforce legal bases to deal with the challenges of energy policy and climate change. In particular, the Commission is very pleased with the solidarity clause on energy security and agreement to add combating climate change to the Treaty. Energy security and climate change are now core priorities for the Union. It is right that this is reflected in the Treaties.
Third, the reform Treaty will enhance the Union's cohesion as regards external affairs. In the 21st-century world, it is only by combining the forces of our Member States and of our institutions that we can compete with other leading powers. Our prosperity, our freedom and our security depend on the capacity to compete at a global level, the capacity to promote our interests and our values. Europe will increasingly speak with one voice in diplomatic, security and defence issues in trade, in monetary aid, in development, and as such will be better equipped to defend our values and interests in world politics. We will have the conditions and the instruments to shape globalisation and we cannot miss such a historic opportunity.
But the reform Treaty also addressed other issues, namely in terms of accountability and democratic legitimacy. With the reform Treaty, the Union will reinforce its accountability and democratic legitimacy. Again let me emphasise three cases of clear improvement compared to the Nice Treaty.
First, the European Parliament will have greater participation in the legislative process of the Union by an increase in codecision procedures. Under the new Treaty, the vast majority of European laws will be adopted jointly by the European Parliament and by the Council in full respect of the Commission's right of initiative.
Second, national parliaments will be more involved in the workings of the Union. This is about subsidiarity and we are for subsidiarity. The new Treaty will amend the protocol on subsidiarity and proportionality. This Commission has always welcomed a greater role for national parliaments. However, the Commission also made clear that involving national parliaments in scrutinising subsidiarity should not undermine the essentials of how the European Union works.
First, any new procedure on subsidiarity would have to respect the Community method and the Commission's right of initiative.
Second, the European Parliament and the Council should be on an equal footing. Finally, the thresholds regarding majorities should rise to reflect the importance of the procedure.
We managed to secure all our demands and as such to preserve the institutional balance of the Union, while reinforcing the control of subsidiarity.
Third, and in my view this is one of the most important points, the reform Treaty will give legal force to the Charter of Fundamental Rights. The fact that the Charter is legally binding is a powerful symbol of the strong ties that exist between the Union and European citizens. It is also a very good signal and symbol that we are committed to fundamental rights. We cannot promote fundamental rights all over the world and not say that we consider them binding at home.
(Applause)
The Charter is not, and was never intended to be, a Charter of the rights of European institutions above the Member States. The Charter is for European citizens and the rights of the citizens against any power that could limit those rights. The Charter will be a safeguard, both for European citizens and for national institutions, and will be a central part of the system of checks and balances in our Union of law, because that is what makes us different from many other projects: we are a Union based on law.
I have always said that a step back from the existing acquis would be unacceptable. This is particularly important in respect of the single market. The results of the European Council were entirely positive from the Commission's point of view, specifically from the point of view of the Commission's competence. The protocols on services of general interest and on the internal market and competition, both proposed by the Commission, guarantee a fair and undistorted functioning of the single market, while respecting legitimate concerns expressed by some Member States.
Before concluding, I should like to warn against the temptation of a perverse alliance between those who resist a political Europe and those who oppose the single market. To those who support an open and global Europe, I say that they will only get this if they support political integration. Without political power, Europe will never be able to shape globalisation and to defend its interests and values in the world. Europe will never be able to defend its commitment to an open economy and to open societies.
(Applause)
To those who accept a strong political Europe, but are not as enthusiastic about economic integration, I say that they will only get that strong political Europe if they support the single market and economic integration.
(Applause)
We cannot defend the European project by attacking the single market and trying to fragment what has been one of the greatest achievements of our integration in Europe.
After the success of the European Council, there are now two crucial stages ahead. First we must finalise the IGC and sign the reform Treaty. The IGC will begin next month and the Portuguese Presidency aims to conclude it in October. I fully support this. Member States must then ratify the Treaty, and meanwhile, we must explain to the European public why this Treaty will be a necessary and positive step forward. Such a narrative will be a central part of the Commission's opinion ahead of the IGC. I also know that this House is already working hard on its opinion.
I certainly hope that the European Parliament and the Commission can continue to work closely together on spreading the message that this reform is indispensable for meeting the challenges of the 21st century and delivering better results to European citizens. I believe that European citizens are the real beneficiaries of the reform Treaty.
(Applause)
Thank you very much, Mr Barroso, for your speech and your great commitment.
Mr President, Mrs Merkel, Mr Barroso, ladies and gentlemen, there is no doubt that, for some months now, there has been a 'driving force' in Europe, and we owe that to the German Presidency of the Union. I should like to pay special tribute in this House to the Chancellor, the President-in-Office of the Council, Mrs Merkel, and to her government.
The track record of the German Presidency of the Union speaks for itself. Its successes have changed the atmosphere prevailing in the European Union. Moroseness and pessimism have been replaced by confidence, and the feeling of powerlessness in the face of the challenges of globalisation has lessened to make way for hope in the effects of ambitious, realistic and determined political action.
The package on energy and climate change was the first major positive signal. You set the tone by convincing the EU Heads of State or Government to opt for ambitious objectives concerning renewable energy sources and CO2 by 2020 and to combat climate change. During the G8 in Heiligendamm, Europe showed that it was united and began to make the United States budge. Of course, much still remains to be done in this area. However, we have shown the people of Europe and our partners that when Europe is united, it has a real ability to influence and to lead.
The German Presidency has also seen success in our strategic relations with the United States, whether it be in terms of treating the country as a priority partner, of speeding up the implementation of a transatlantic market, or of formalising the 'open skies' agreement.
Europe's relations with Russia have also been at the heart of your Presidency's work, Mrs Merkel. When, in Samara, you were able to tell Mr Putin what our 'no-go areas' were and on what foundations we could and should cooperate, you took Europe forward in this regard too.
The German Presidency has also been very active in the area, sensitive as it is, of justice and internal affairs. I should like very warmly to thank the Minister of the Interior, Mr Schäuble, who cooperated very effectively with our Parliament on all of these matters.
Let us also pay tribute to the progress made in other areas, which are perhaps less spectacular but more tangible for our fellow citizens. This progress has been pointed out several times over the last few days: reduced roaming costs, voluntary modulation in the agricultural sector, in the fisheries sector, the environment, etc. Obvious progress has been made on all of these issues over the last six months, and that is no mean feat.
Finally, I shall conclude with the agreement that was reached in the early hours of last Saturday, on the reform of the European Treaty. I shall not go back over the extreme difficulty of the task, apart from to deplore certain remarks which - I shall speak my mind here - are not worthy of the sacrifices made by the people of Europe over the last 50 years to guarantee a climate of peace and reconciliation among us all.
(Applause)
I embrace the surge of hope created by the compromise concluded in Brussels on the relaunch of the EU institutions. Is that to say that my group, and especially its European People's Party (Christian Democrats) arm, is fully satisfied with the new draft treaty? Everyone will realise that the answer is no. The European symbols, the title of Foreign Affairs Minister, the double majority voting within short deadlines - we regret all of that. However, politics, and especially European politics, is the art of compromise. The agreement reached by the German Presidency in a joint effort is a good agreement that we will support.
Thanks to you, Mrs Merkel, thanks to your country and also to the goodwill of the 27, the last six months have been very positive for European integration. We are extremely grateful to you for it.
(Applause)
Mr President, Madam President-in-Office, ladies and gentlemen, the German Presidency has been a success, the German Presidency has set new standards. That is what the President said at the beginning of the debate and, Madam Chancellor, the presence of the German Government and the competence of its members, particularly those from the Social Democratic Party, have made a lasting impression.
Last weekend's Summit achieved less than we would have liked, but it achieved a great deal. The progress made at the weekend was not negligible; it was significant. We have taken many significant steps forward. Much of what you have reported on and what the Commission President has described was demanded by the European Parliament.
I should like to explain why it bodes well that you stood firm in these negotiations. Much took place behind closed doors, but we meet in public. I should therefore like to share the following: I have learnt that during the night you explained that if there were no unanimity you would convene the intergovernmental conference by a qualified majority and there would be a vote. As this spectre of secession hung over the room - and some in this Europe wish to support it - you held your nerve, stood up and said that countries needed to put their cards on the table. At this, several gave ground and then there came the unanimous result. That explains how you led the negotiations to such a successful conclusion last weekend.
(Applause)
To those who only want to represent their own interests in Europe, who only want to appeal to national interests, I say, as your predecessor, Konrad Adenauer, did with characteristic bluntness: I must not slaughter the cow that I wish to milk. He was right, and his words still ring true for the European Union today.
(Applause)
We have made significant progress. Europe is now much more transparent. There is transparency in the Commission, and also in Parliament, but not in the European Council. We talk about Europe being in crisis, but last weekend has made it even more plain that it is not the European institutions that are in crisis; it is above all the governments of the European Union's Member States that are in crisis.
(Applause)
Madam Chancellor, I am not talking about all governments, just some of them. I should like to thank the Heads of State or Government who fought on our side: Romano Prodi, Guy Verhofstadt, Jean-Claude Juncker and you yourself, who said: we want European unity because there is no alternative. There were other governments who did not join in, who wanted something different. The Polish Government - not the Polish people, who, contrary to their government, are pro-European - should remember that in its history Poland had the liberum veto. The Polish Parliament of Nobles could only make a decision if there was unanimous agreement. The liberum veto was the downfall of the Polish Commonwealth, amongst other things.
We will not have the European Union inherit this liberum veto, because we do not want it to be our undoing, and we will not allow the European Union to be led down a road that it must not go down. Europe and the European Union are an idea. It is the idea of overcoming the demons and enmities of the past through European integration. We will not allow a handful of people to resurrect past enmities and destroy the idea of Europe. That is precisely what you put a stop to at the weekend, and we thank you for it.
(Loud and sustained applause)
I should now like to say a few words on a disturbing moment in these negotiations. Madam Chancellor, our generation, regardless of the part of Germany from which we come, has a duty that we, like all democratic politicians in our country, try to live up to, namely to draw the right conclusions from our country's mistakes and from the crimes that were committed in our people's name. The right conclusion that we Germans have drawn was to anchor the reunified Germany in the European Union, to make it part of an integrated community of nations, so as to ensure that the mistakes of the past are never repeated. That is our duty; that is what we are working towards together, whether Socialists, Christian Democrats, Liberals or Greens. That is our common obligation, our common task, which we Germans - and I am saying this as a Member of this international Parliament - must, in my opinion, live up to. We therefore also have the right to say that anyone who wants to use the dead of the Second World War to bargain for more votes in the Council of Ministers misunderstands what European politics is all about and should be rejected out of hand.
(Loud and sustained applause)
Madam President-in-Office, you said that the European Parliament was the big winner of this round. We are the big winner because we will act. The Council will continue to tie its own hands with its arcane voting methods. Congratulations! Once our majorities at both first and second reading are taken into account, we will be the decisive force in the European Union, just as we have been on roaming, REACH and the services directive. You have just signed it now, with the European flag behind you. In 2057 it is the pro-Europeans that people will remember and not those who wanted to stop this unstoppable idea.
My heartfelt thanks go to the German Presidency. Thank you for your visit and for the excellent cooperation. Finally, thank you also to Wilhelm Schönfelder, who is sitting next to you and who has done a magnificent job representing the Federal Republic of Germany for all of these years.
(Applause)
Thank you, Mr Schulz. If the Parliament President were permitted to express approval, he would have done so now.
on behalf of the ALDE Group. - President-in-Office, congratulations on a green light for Europe and a grand legacy for your leadership.
Action on climate change and energy security had made yours a noteworthy Presidency. Securing agreement for reform of our Union has made it a great Presidency.
Joseph Conrad once observed 'Being a woman is a terribly difficult task, since it consists principally in dealing with men'.
(Laughter)
Nowhere was this truer than in the Council, where many of your counterparts seemed intent on burying Treaty reform. It is a tribute to your character that you convinced, cajoled, and cautioned agreement where none had seemed possible.
Who in the months following 2005's referendum results would have thought that institutional reform was still within reach; that Europe's leaders would recognise the need for common action on energy security, climate change, foreign policy or shelve requirements for unanimity in the Council in favour of qualified majority voting in 36 new policy areas?
We are pleased too that you recognised Europe's growing political pluralism by giving Parliament three representatives at the forthcoming Intergovernmental Conference. Combined with making justice and home affairs subject to parliamentary scrutiny, this proves that European democracy has come of age and that this House is now an equal partner in governance.
Agreement came at a price, however, and that price was not simply a derogation here and an opt-out there. The real casualty was idealism: losing the symbols of our Union and replacing the relative simplicity of the Constitutional Treaty with bureaucratic opaqueness is a pity.
As a result, your new Amending Treaty reads like the instructions for building a Japanese pagoda translated into English by the Chinese middle-man.
(Laughter and applause)
As for the content, President-in-Office, the devil will be in the detail. Your propensity to play the fairy godmother means, I am afraid, that the naysayers - die Verfassungsfeinde heissen sie immer noch in Bayern - were rewarded in proportion to their negativity, while the friends of the Constitution - the silent majority - received precious little for supporting the Constitution signed by all Member States in Rome.
(Applause)
And so the French and the Dutch struck again with a side-swipe at fair and open markets. The full effects of the British and Polish derogation from the Charter of Fundamental Rights are not yet known. For Liberals and Democrats it beggars belief that a British Prime Minister is depriving UK citizens of the rights which made his country respected - and which are now guaranteed to other citizens - in order to pander to the popular press.
(Loud applause)
Only time will tell whether the changes to the text are cosmetic, or a wholesale attack on Europe's fundamental civic and market values. However, politics is always a matter of bricolage.
While the result is not flawless, the edifice you have built is sturdy: the roof should not leak as long as the building blocks of progress are cemented by the mortar of determination.
Let us remind national leaders here and now that Europe demands give as well as take. Until they resolve to cooperate fully, the Union will never be fit for purpose.
President-in-Office, six months is barely long enough for an EU President to shine. However, as the leader who brought us the promise of a permanent President your reign was memorable. Who else can boast of ending deadlock in the Council and ridding us of the much-maligned pillar structure? Who else can claim credit for creating a European Diplomatic Service and a High Representative to boost our role on the world stage, and who else would have achieved so much without action which was hart aber herzlich?
The Portuguese Presidency must harness this momentum to ensure future developments are driven not by events beyond our continent, but, in the best tradition of the European Union, by idealism within.
(Applause)
on behalf of the UEN Group. - (IT) Mr President, ladies and gentlemen, despite the fact that the almost lunatic position of the social-democratic President against the democratically elected Polish Government threatens to somewhat overshadow this joyful occasion, a day on which the goodwill of all concerned has brought us to an agreement, I would above all like to thank Chancellor Merkel, to whom we are all sincerely grateful, for her efforts.
We recognise that the President has got our institutions back into gear, and as Parliament we also appreciate President Sarkozy's mediation over the last few days.
As a former member of the European Convention, I would like to emphasise certain points to which we remain opposed: the reduction of the composition of the Commission, the absence of certain key rights of the family and children in the Charter of Fundamental Rights, the absence of references to our roots and the failure to mention the symbols that have identified the Union up to now. The flag, the anthem and the motto hold symbolic value for our citizens; it is dangerous to abandon them in an era of mass immigration and the loss of core values.
The Union is not and must not be a State; it is a communion of States, and requires visual symbols to represent it. If we separate social policy from trade and monetary policy, we increase the risk of a Europe that, as in previous treaties, concerns itself with tractor windscreen wipers, but is incapable of playing a decisive role in creating wider prosperity both within and outside of the Union.
I welcome the increase in the power of the European Parliament, whose duty it is to restore in citizens and political groups the ability to defend national and regional traditions, combining them with wider Western culture. Cooperation in legal and criminal matters must result in harmonisation of trial times and elimination of reduced sentences for serious crimes against security.
There is an immediate need for migration policy - the Mediterranean countries of the Union can be left on their own no longer! For this reason we applaud the increased support for Frontex. Strengthening relations between the Union and Africa means overcoming poverty, terrorist organisations and the ever more worrying synergy between the Islamic radicalism of Iran and Hezbollah, which threatens both moderate and secular Islam and the West.
We are therefore grateful, Mrs Merkel, for what you have achieved, and we would renew our request: today, there is also a need for a Charter of Duties; duties and rights cannot be separated!
I am sorry, Hans-Gert, it is only me!
(Laughter)
Mr President, Madam President-in-Office, ladies and gentlemen, the result is okay; it is even very good. In plain language we have to say that the German Presidency - together with all those who wanted to move Europe forward - has managed to move Europe forward. The script is fine, but the soundtrack was awful. It was too painful to listen to.
I want to stress one point: on the one hand our citizens are reassured that Europe can act and make decisions, but the citizens of Europe have also been excluded from the process and in the longer term this will prove untenable. We cannot build Europe unless our citizens help to shape the construction process. If we continue as we are then at some point the edifice will crumble, like so many of our childhood dreams.
To keep the image, Europe is experiencing a midlife crisis. Somehow, thanks to some very skilful manoeuvring from a handful of people, success was achieved. Incidentally, in France you get the impression that Sarkozy was the only one at the Summit, and no one else. It is very good to hear the plaudits being shared out more widely today.
On another point: something happened that we Greens cannot accept and that we will oppose to the end. It is not possible to opt out of a Charter of Fundamental Rights. Either we have one or we do not. Surely it is absurd to say that we have a Charter of Fundamental Rights with common values that applies in some places and does not apply in others. We might go to Mr Putin and say: we are a Community of values. Mr Putin and the Chinese will counter: except for where you are not! This is impossible.
(Applause)
Over the next few years we want a process to make the Charter of Fundamental Rights part of the European Union. Every British citizen and every Polish citizen is entitled to the same rights as any other European citizen. If that is not the case then we are offering the State concerned a privileged partnership. With Europe you are either in or out. Let us put an end to this nonsense!
I am firmly convinced that we are facing challenges that we will not be able to overcome as individual nations. These national ritualistic chants that we have at Summit meetings pour poison on our plans. Each nation must decide through its government whether it wants to be on board or not. The good thing about this Treaty is that at some point there will be a withdrawal clause. We are not forced to stay together for ever. Anyone who does not wish to does not have to. The tyranny of a veto-wielding minority is as undemocratic as it gets.
That is why, Madam President-in-Office, it was certainly impressive to see how you, a woman, dealt with those machos like Blair. I am not only talking about the twins, because Tony Blair was the one who took an axe to our project. Despite everything already being signed and sealed he came back and said: I cannot. One of the few things that I have learnt in politics is that once something is signed there is no turning back. What is more, the issues that were being disputed had already been resolved in the Convention, including the scope of the Charter of Fundamental Rights. Anyone who goes back on that shows that they do not take Europe seriously. The most tragic, saddest aspect of all of this is that there are governments that do not take Europe seriously.
You are right, Martin, they want to milk Europe and at the same time they want to eat the cow, sell it. We cannot tolerate this and that is why we Greens will be holding a campaign called: We want our rights back!
(Loud applause)
on behalf of the GUE/NGL Group. - (FR) Mr President, Mrs Merkel, Mr Barroso, my group will have the opportunity to return in detail to the various important dimensions of the future treaty that you mentioned.
I should like to confine myself today to just one issue that the President-in-Office of the Council has not mentioned. What, in practice, is going to change the decision taken by the 27 to withdraw free and undistorted competition from the list of the EU's objectives? Because one of two things is true: either the European leaders believe that this is merely a communications exercise designed to reassure, at little cost, the people of Europe, a growing number of whom see this obsession with competition as one of the reasons for the erosion of the social acquis, for the rapid growth in job insecurity and, vice versa, for the explosion in dividends; or this is a serious matter and, therefore, we absolutely must know what its practical implications are.
Those behind the first theory have solid arguments to draw on. Firstly, the framework principle of an open market economy in which there is free competition appears on numerous occasions in the parts of the current treaty that will be replicated as they stand. Secondly, a protocol specially devoted to reaffirming competition policy has been adopted by the European Council itself and will be included in the final text. Finally, some of the provisions of the treaty that are based on the principle in question have not been amended in any way whatsoever. It follows, then, that, despite the impact made by the European Council, there will be nothing new under the sun in this regard.
If there is nothing new, I believe that this will be a case of disgraceful deceit on the part of the Heads of State or Government who, in the eyes of many of our fellow citizens, are still pushing for a pluralist public debate on the future treaty as a whole, or the double treaty as a whole, a debate that would culminate in an EU-wide referendum. I shall therefore listen very carefully to your explanations on this subject, Mrs Merkel. What is going to change in relation to free competition, and will these changes affect the substance of the draft Constitutional Treaty or not?
In any case, I call on all those who are sensitive to this issue to take the European leaders at their word: free competition is not your aim - let us see if it is not! The first, imminent, test will be the fate in store for the draft directive on the opening up to competition of all postal services. In countries such as Sweden, in which this liberalisation is under way, it clearly has unfavourable consequences for employment and social and territorial cohesion, two areas that remain objectives of the Union. Logically, then, this directive should be withdrawn or rejected. Let us meet in July for this test of truth.
on behalf of the IND/DEM Group. - Mr President, we have come to know Chancellor Merkel as a charming, efficient, diplomatic and convincing version of Bismarck. Chancellor Merkel, you united Europe under German leadership, letting it look as though Poland was the problem. The Polish twins helped you by mentioning the war. Many Germans were also the victims of Nazi Germany. The argument is not valid. But from 2017, it is you who can govern the EU with Turkey. Poland did not gain or lose. The losers are the 21 small and medium-sized countries. My country's strength has been halved. You doubled German influence, why blame Poland for that?
Will you always accept one citizen, one vote? Will you accept this principle in the United Nations with India and China? Would you give India and China 15 votes for one German vote? The Polish proposal is not Polish at all. It was presented by Sweden, and invented by a British mathematician. Is it not also used in the German Bundesrat? In Nice, Poland got 27 votes because Chirac would not allow Germany to have more votes than France. Poland is now offering to reduce its share from 27 to 6, allowing you to have 9 votes instead of 29. Shame on those 21 governments that criticised Poland for arguing their interests, plus the general interest, in an understandable system.
Nice is difficult; the Merkel deal is impossible. If you succeed in ratification, your name will be forever linked to an EU which cannot be understood by the public. Who can remember figures of populations changing every year? Who can count if a law is passed without having a computer? A double majority sounds easy but it is very difficult to use. The Penrose system is much easier and fairer. It could be further simplified by giving Germany six votes, France, the UK and Italy five, Poland four, then we would only have 81 votes together, and most of us could remember all the figures in our heads. Just like you can in the German Bundesrat!
A more just system would be to give all Member States one vote each, and require the support of 75% of the Member States in the Council plus a simple majority in the European Parliament. The American Senate does not take votes according to the size of the State. Why here, and why make it look as though Poland is a thief?
The new system is also as bad for German voters. It moves the legislative function into executive and judging powers. We go backwards in history from Montesquieu to Merkel and Machiavelli. It adds to the democratic deficit.
(Applause from the IND/DEM Group)
The core in democracy is the ability to hold elections, have a new majority and then new laws. This core will now be further eroded. The Constitution will have another name but the same content, therefore it should also be subject to referendums. Six proponents and four opponents of the Constitution have sent an open letter to you calling for referendums. 77% of all Europeans want a referendum; only 20% are against - and we know all of them, they are ministers! Listen to your own German citizens who want to be heard by referendum. Sign the petition for a referendum in all EU Member States at the xO9.eu website.
(DE) Madam Chancellor, as someone who hails from North Schleswig I have other reasons to hold you in high esteem, and I should like to thank you very much for your commitment to the debate on climate change.
on behalf of the ITS Group. - (NL) Mr President, Mrs Merkel, you will have to excuse me for the fact that I too have chosen to opt out of the jubilant mood that prevails in this House following the agreement that was reached at the European Summit. I will not be expecting then any kisses from Mr Schulz or Mr Cohn-Bendit, but I think I will live.
What was predicted has come to pass: the so-called reform treaty has turned out to be nothing more and nothing less than a camouflaged version of the European Constitution, in other words, we are getting old wine in new bottles.
The reform treaty does not create more transparency. In fact, the text has become more incomprehensible than ever before. Nothing fundamental is being done about the democratic deficit. There is no mention of referendums in the Member States; the role which the national parliaments will be playing will, in practice, be non-existent given the high threshold that is being built in; the European Union's boundaries are not any closer to being defined. Even the Dutch proposal to include the Copenhagen criteria in the text has been thrown out. The typically Belgian compromise - if I can put it this way - about the decision-making process takes no account of the fact that the smaller Member States will lose out in terms of influence. Finally, European legislation clearly prevails over national legislation.
I can assure you, Mrs Merkel, that the triumphalism will be short-lived. People are refusing to take the referendums in France and the Netherlands into account. If this is the upshot of a two-year period of reflection, then I am bound to say that this is a deeply sad state of affairs. The triumphalism will be short-lived if no new referendums are held therefore. In the other Member States too, the distrust of the people will only increase, because the EU's democratic support base has become very flimsy. There is an enormous chasm between European officialdom and the man in the street - this is, in fact, also borne out by Turkey's possible accession to the European Union - and I regret having to affirm, Mrs Merkel, that you have not taken any initiatives either in order to close the gap between the citizen and public opinion in one way or another.
Whatever happens, something will need to be done as a matter of urgency. It is high time the European Union started to take public opinion in Europe into account.
(CS) Ladies and gentlemen, the German presidency truly got Europe moving. Unfortunately, however, not in the direction of a prosperous Union within the global economy, but rather towards something more reminiscent of the regime of Fidel Castro. It is all too clear from the conclusions of the Brussels summit that the Union wishes to preserve its excessively costly and inefficient social systems. It is also clear that the leaders of the EU states still believe in the dream of full employment and stable prices. And thirdly, the Union has again retreated by another step from its founding principle, from free economic competition without barriers.
Ladies and gentlemen, I would urge you to take heed of the fact that the suppression of free economic competition, which is the driving force of the European economy, constitutes a serious warning to all democratically-minded citizens. It is only a small step from the trampling-upon of freedoms in the area of commerce to the trampling-upon of fundamental human rights and freedoms. The outcome of the German presidency is not, in my view, a courageous and challenging path to prosperity, but rather the easy path of populism, which leads straight to the hell of institutional autocracy.
The debate is closed.